ON APPLICATION POR REHEARING.
FRICK, J.
Counsel for petitioner has filed an application for a rehearing, in which he most strenuously insists that the majority opinion is wrong, in that it offends against the provisions of both the Federal and state Constitutions, and that the conclusions reached are contrary to the general rules of construction. We shall not at this time enter into details, but shall limit the further discussion to a few general observations.
It is urged with much earnestness that we erred in holding that the facts stated in the affidavit for a change of place of trial are conclusive upon the parties and the justice; and it is further contended that it is not within the power of the legislature to declare that certain evidence shall be conclusive and binding upon the courts. We are not disposed at this time to enter upon a discussion with respect to when and for what purpose the legislature may or may not declare certain evidence conclusive and binding upon the courts, for the reason that the question is not now involved. The question with regard to conferring or withholding jurisdiction *89is always and everywhere legislative, and not judicial. Courts are created, and their jurisdiction and powers are determined, either by the Constitution, or by statute. 3 A court cannot create its own powers; they must be conferred, either generally or specifically. With regard to justice’s courts the Constitution of this state, in section 8, art. 8, expressly provides that the legislature 4 “shall fix by law their powers, duties and compensation.” It is also provided in the same section that the legislature may restrict the jurisdiction of such courts. The legislature may thus determine of what matters, and when and how justices’ courts shall acquire and exercise jurisdiction. This is just what the legislature did in adopting the amendment in question. The claim of counsel that it was not within the power of the legislature to oust the justice of jurisdiction by filing a statement under oath, in which certain facts are made to appear, is not tenable. If the legislature may provide that certain statements contained in a pleading or affidavit shall confer jurisdiction, it may also provide that certain statements, when made in conformity to law, shall deprive the justice thereof. The contention that a party must be given a right to contest the truth of the statement is more plausible than sound. If a plaintiff brings an action in a justice’s court within its jurisdiction, and the defendant files an answer in which he sets forth any of the matters which ousts the justice of jurisdiction as provided in section 3614, may the plaintiff contest the facts stated in the answer, and be permitted to show that the facts are false, or that the answer is not made in good faith, and that the justice has in fact jurisdiction ? No one would so contend, and yet it may ultimately be determined that defendant’s claims were not well founded, and that the case was in fact one of which the justice had jurisdiction. In this regard is there any distinction whatever between ousting the court of jurisdiction of the subject-matter and in ousting it of jurisdiction of the subject of the action? We think not. In either case the statement is made the test of jurisdiction and power to act, and with this test the courts may not arbitrarily inter*90fere. Counsel’s contention tbat tbe statement in tbe affidavit tbat tbe defendant resides out of tbe precinct, or tbat tbe obligation upon wbicb tbe action is founded, may not be true, and tbat tbe plaintiff should be beard upon these questions of fact, is a matter for tbe legislature to deal with, and not the courts. Tbe remedy in case of a willful false statement in this regard is by a prosecution for perjury, and not by an appeal to tbe courts to declare tbe law unconstitutional. Tbe legislature has given no other remedy, and the courts can give none.
Counsel quotes from the books to show that we have ignored the rules of construction in holding that the general provision with regard to the payment of costs does not apply to the amendment in question. In holding as we did we aimed to follow that which is universally conceded to be the duty of all courts, namely, to declare the intention of the legislature, as the same is manifested by what 5 it said in view of the end or object it sought to attain. When this intention is clear, all the ordinary rules of construction fail. These rules are mere aids to be used for the purpose of arriving at the legislative intention. They are servants, not masters; they may assist, but'they cannot control. In this connection it seems to us that counsel has overlooked a primary rule of construction, which is that, if there is any conflict or incongruity between an 6 earlier and later enactment upon the same subject, the later, and not the earlier, act controls. It is the earlier, and not the later act, that is modified. For the purposes of this case section 3612, Rev. St. 1898, stands just as 7 it was with respect to all other grounds for which a change of place of trial can be bad. It is in no way affected by the amendment, nor does that section in any way affect the amendment itself. The amendment provides an entirely new ground for which the place of trial may be changed. In this new ground the justice was purposely and designedly ousted of all power to proceed further with the case upon the filing of the affidavit required by the amendment. The statute by its own terms makes the change of the place of *91trial, and the justice after the filing of the affidavit can act, not judicially, but ministerially, merely in transmitting the papers. It is made his imperative duty to do so; he can do nothing else.
It seems that in the state of Missouri the courts had to deal with a similar question, and it was there held under the •old statute that if the justice refused to make the order for a change of place of trial, his error in- so refusing was unavailing, except by a direct attack upon the judgment, for the reason that he had jurisdiction of the subject-matter, and his acts were erroneous merely. To remedy this matter the legislature of that state adopted an amendment, which provided ■“that when such affidavit for a change of venue shall be filed, the justice shall have no further jurisdiction in the case, except to grant such change of venue.” In passing upon this language, in the case of O’Reilly v. Henson, 91 Mo. App. 493, 71 S. W. 109, the court said: “It is plain that the mere application, in due form, ousts the justice of jurisdiction of the case.” In that case, however, it was claimed that the justice had retained jurisdiction because the defendant, after filing his affidavit, and the denial of the justice to grant the change, had participated in the trial. But the Court of Appeals held otherwise. It held that under the amendment above quoted, upon the filing of the application for a change, the justice was ousted of jurisdiction, and that unless the application was withdrawn, he could not legally do anything in the action, and that the judgment was void for want of jurisdiction. The question has been before that court many times and in various ways, but it has uniformly held that the mere filing of the affidavit ousted the justice of all power to proceed, and that any judgment rendered by him after the application is filed is void, and subject to collateral attack. (Jones v. Pharis, 59 Mo. App. 254; State v. Mc-Cracken, 60 Mo. App. 650; Endicott v. Hall, 61 Mo. App. 185; Baskowitz v. Guthrie, 99 Mo. App. 304, 73 S. W. 227.) In State v. McCracken, supra, the justice refused to transfer the ease unless the costs were paid, but the court compelled him to do so, notwithstanding the costs were not paid. *92In Endicott v. Hall, supra, it was held that the justice had no power to compel the payment of coste as a condition to making the transfer of the case. No other conclusion is either logical or permissible. If the justice is ousted of jurisdiction upon the filing of the affidavit, this ends his powers in the case. Even if costs were to be allowed against a defendant, such an allowance is not made a condition upon which the change is to be made by the amendment under consideration, and to hold.that a change is not effected unless the costs are paid would, in our judgment, amount to a palpable disregard of a plain statutory provision, and would be in defiance of the manifest intention of the legislature.
Counsel also vigorously assails the majority opinion because, as he says, we have given no reasons in support of the conclusions reached. In this regard we remark that the courts are not called upon to advance reasons why legislatures pass certain'laws. We have neither the time nor the disposition to give reasons why the legislature may think proper to either pass a new law or to amend an old one. While to do this may be proper enough, still we must content ourselves, as a general rule, where the law is attacked, with a mere statement of the grounds upon which we hold the law either good or bad. Moreover, if we should attempt to argue and reason out all the questions that are presented by counsel, our opinions would grow to impracticable lengths. Some things admit of being reasoned out. Others do not. But what counsel want is not reasons, but a decision in their favor. This is what counsel wants in this case, and this we are unable to give him without doing violence to our own judgment and convictions. In all such instances we, not counsel, must assume the responsibility.
After giving the matter further consideration upon counsel’s application, we are firmly of the opinion that the conclusions reached in the former opinion are sound, and that counsel has advanced no valid argument why the judgment there announced should not be adhered to. The application *93for a rehearing therefore should be, and accordingly is, denied.